*410ORDER
PER CURIAM.
This appeal arises out of the liquidation of two companies, Professional Mutual Insurance Company Risk Retention Group (RRG) and Professional Medical Insurance Company (ProMed). Glenn R. Jourdon, Corporate Insurance Consultants, Inc., and Jourdon Investments, LLC (Appellants) appeal the judgment of the trial court affirming the distribution scheme of the Receiver for RRG and denying Appellants’ claims to certain RRG assets. Appellants’ point one is dismissed. The judgment of the trial court is affirmed. Rule 84.16(b).